       To: The Honorable Martin Reidinger
                U.S. District Court Judge
    From: Benjamin Racoff
                Intensive Supervision Specialist
  Subject: David Jeffrey Blackfox
                Case Number: 0419 2:09CR00022- 001                                             NORTH CAROLINA WESTERN
                REQUEST TO DESTROY SEIZED PROPERTY                                                      MEMORANDUM
     Date: 2/12/2019


The United States Probation Office is requesting permission to destroy four (4) items that were seized from the above listed
defendant. These items were seized on 04/24/17, during a planned search of the defendant’s residence. These items were
seized due to the investigating officer believing them to be contraband and evidence.

On 12/03/18, the defendant died in Swain County, NC. With the death of the defendant, these items are no longer deemed
to have evidentiary value. Regarding the cell phone, an attempt was made to contact the defendant’s daughter, Kristin
Blackfox. USPO Ben Racoff called the only known phone number for Ms. Blackfox and left a voice message. USPO Racoff
did not receive any return calls in response to the message. With Your Honor’s permission, we would like to destroy the
below listed items.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 828-771-7347, should you have
any questions.

Items seized:

Item 1 – cell phone (serial number: 128 16663637)
Item 2 – spoon
Item 3 – drug paraphernalia
Item 4 – pencil torch


 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant




                                                                 Signed: February 12, 2019
